MEMORANDUM DECISION

PER CURIAM.
Claimant appeals from the Labor and Industrial Relations Commission’s compensation award of forty percent permanent partial disability to her right knee, forty percent partial disability to her body as a whole, attributable to her low back, and a twenty percent permanent partial disability to her left shoulder, with a loading of twenty percent against the Second Injury Fund. No precedential value would be served by a written opinion. The parties have been furnished with a statement of the reasons for the Court’s decision. The Commission’s award of compensation is affirmed. Rule 84.16(b).